           Case 1:20-cv-02300-LGS Document 6 Filed 05/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

PAMELA WILLIAMS, on behalf of himself and all
others similarly situated,
         Plaintiff,

                v.                                          CASE NO.: 1:20-cv-2300
MEIJER, INC.,


         Defendant.
                                                       /

              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

attorney, and the Defendant, Meijer, Inc., that whereas no party hereto is an infant,

incompetent person for whom a committee has been appointed or conservatee, and no person

not a party has an interest in the subject matter of the action, that the above entitled action

against Defendant, Meijer, Inc., shall be and hereby is dismissed with prejudice and on the

merits, without costs, or disbursements, or attorney’s fees to any party pursuant to Rule 41(a)(1)

(A)(i) of the Federal Rules of Civil Procedure, and that judgment of dismissal with prejudice

may be entered in the above entitled action pursuant hereto.


Dated: May 5, 2020                                     Respectfully Submitted,

                                                                /s/David Paul Force
                                                               David Paul Force Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               dforce@steinsakslegal.com
                                                               Tel. 201-282-6500
                                                               Fax 201-282-6501
                                                               Attorneys for Plaintiff
          Case 1:20-cv-02300-LGS Document 6 Filed 05/05/20 Page 2 of 2



                                       Certificate of Service

        I hereby certify that on this date, I electronically filed this Notice of Voluntary Dismissal
using the CM/ECF system which will automatically send email notification of such filing to all
attorneys of record. I also emailed this Notice to all parties who have not made an appearance in
this case.


       This 5th day of May, 2020              Respectfully Submitted,

                                                      /s/ David Paul Force
                                                      David Paul Force
